EXHIBIT 10.7
AMENDMENT NO. 1 TO
ANCESTRY.COM INC. 2009 STOCK INCENTIVE PLAN
This Amendment No. 1 to the Ancestry.com 2009 Stock Incentive Plan (the “Plan”)
by Ancestry.com Inc. (the “Company”) is effective February 10, 2011.
W I T N E S S E T H:
WHEREAS, the Company previously adopted the Plan for the benefit of eligible
service providers;
WHEREAS, pursuant to Section 19 of the Plan, the Company’s Board of Directors
(the “Board”) may amend the Plan at any time;
WHEREAS, the Company desires to amend the Plan to clarify that the Compensation
Committee of the Board, as the Administrator (as defined in the Plan), has the
authority to adjust, modify and amend the terms of outstanding Awards (as
defined in the Plan), including, but not limited to, the ability to accelerate
vesting and/or exercisability of Awards; and
WHEREAS, the Board has approved of this Amendment No. 1 to the Plan.
NOW, THEREFORE, effective February 10, 2011, the Plan is hereby amended as
follows:
1. Section 2(c) of the Plan is hereby amended by adding the following new
sentence to the end thereof:
“In the event a provision in an Award Agreement is inconsistent or conflicts
with the provisions of the Plan, the provisions of the Plan will govern and
prevail.”
2. Section 18(a) of the Plan is hereby amended by replacing the proviso at the
end of the fourth sentence with the following:
“provided, however, that the resolution so authorizing such officer or officers
shall specify the total number of Awards (if any) such officer or officers may
award pursuant to such delegated authority, and any such Award shall be subject
to the form of Award agreement theretofore most recently approved by the
Compensation Committee.”
3. Section 18(b) of the Plan is hereby amended by replacing the final two
sentences thereof with the following two new sentences:
“The Administrator may, in its sole and absolute discretion, without amendment
to the Plan, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or service to the Company or a Company Affiliate
and adjust, modify or amend any of the terms of any Award. The Administrator may
also (A) accelerate the date on which any Award granted under the Plan becomes
exercisable or (B) accelerate the vesting date or waive or adjust any condition
imposed hereunder with respect to the vesting or exercisability of an Award.”

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 1 to the Plan as of the day and year set forth above.

            ANCESTRY.COM INC.
      By:   /s/ William C. Stern         William C. Stern        Title:  
General Counsel     

 

 